DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
The claims recite:
 A method comprising: 
obtaining a first fixed temperature of a replica exchange Markov Chain Monte Carlo (MCMC) process used to solve an optimization problem associated with a system; 
obtaining a second fixed temperature of the replica exchange MCMC process; obtaining a plurality of replicas of the system to use in the replica exchange MCMC process; 
assigning each replica of the plurality of replicas to a different corresponding temperature of a set of temperatures of the replica exchange MCMC process, the set of temperatures including the first fixed temperature, the second fixed temperature, and a plurality of variable temperatures that are numerically ordered between the first fixed temperature and the second fixed temperature; 
obtaining a target swap acceptance probability with respect to swapping, during the replica exchange MCMC process, between replicas that correspond to adjacently ordered variable temperatures of the plurality of variable temperatures; 
determining a respective average swap acceptance probability with respect to one or more respective adjacent pairs of the plurality of variable temperatures, each respective swap acceptance probability being with respect to swaps between replicas assigned to the one or more respective adjacent pairs; 
adjusting, during the replica exchange MCMC process while maintaining the first fixed temperature and the second fixed temperature, one or more of the variable temperatures based on a relationship between the target swap acceptance probability and each of one or more of the respective swap acceptance probabilities; and 
identifying, based on an output of the replica exchange MCMC process, a particular state of the system as a solution to the optimization problem associated with the system.
The bolded limitations describe in words a mathematical concept of performing mathematical calculations.
This judicial exception is not integrated into a practical application because there are no additional elements claimed. The recited limitations, taken individually and as a whole, merely recite a mathematical process in words. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.
Claim 8 recites generic computer-readable storage media, while claim 15 merely recites “hardware”. These limitations at best are mere instructions to implement the abstract idea using a computer.
Dependent claims 2 – 7, 9 – 14, and 16 – 20 recite further limitations directed to the abstract idea. No further additional elements are claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vousden et al. (Dynamic temperature selection for parallel-tempering in Markov chain Monte Carlo simulations, 2016).

Regarding claim 1, Vousden teaches:
A method comprising: 
obtaining a first fixed temperature of a replica exchange Markov Chain Monte Carlo (MCMC) process used to solve an optimization problem associated with a system (page 1920, section 2, second paragraph); 
obtaining a second fixed temperature of the replica exchange MCMC process (page 1920, section 2, second paragraph); 
obtaining a plurality of replicas of the system to use in the replica exchange MCMC process (page 1920, section 2, second paragraph); 
assigning each replica of the plurality of replicas to a different corresponding temperature of a set of temperatures of the replica exchange MCMC process, the set of temperatures including the first fixed temperature, the second fixed temperature, and a plurality of variable temperatures that are numerically ordered between the first fixed temperature and the second fixed temperature (page 1920, section 2, second paragraph); 
obtaining a target swap acceptance probability with respect to swapping, during the replica exchange MCMC process, between replicas that correspond to adjacently ordered variable temperatures of the plurality of variable temperatures (equation (2), page 1920); 
determining a respective average swap acceptance probability with respect to one or more respective adjacent pairs of the plurality of variable temperatures, each respective swap acceptance probability being with respect to swaps between replicas assigned to the one or more respective adjacent pairs (equation (5), page 1921); 
adjusting, during the replica exchange MCMC process while maintaining the first fixed temperature and the second fixed temperature, one or more of the variable temperatures based on a relationship between the target swap acceptance probability and each of one or more of the respective swap acceptance probabilities (equations (12) and (13), page 1923); and 
identifying, based on an output of the replica exchange MCMC process, a particular state of the system as a solution to the optimization problem associated with the system (MCMC processes are implicitly used in optimization problems).
Regarding claim 2, Vousden teaches:
The method of claim 1, further comprising adjusting, during the replica exchange MCMC process, a number of replicas used during the MCMC process, the adjusting of the number of replicas being based on a difference between the second fixed temperature and a particular variable temperature that is ordered adjacently to the second fixed temperature (2.1 Ladder selection).
Regarding claim 3, Vousden teaches:
The method of claim 2, wherein adjusting the number of replicas includes removing the particular variable temperature and removing a particular replica that corresponds to the particular variable temperature (2.1 Ladder selection).
Regarding claim 4, Vousden teaches:
The method of claim 2, wherein adjusting the number of replicas includes inserting a new variable temperature between the second fixed temperature and the particular variable temperature and assigning a new replica to the new variable temperature (2.1 Ladder selection).
Regarding claim 5, Vousden teaches:
The method of claim 2, wherein adjusting the number of replicas based on the difference between the second fixed temperature and the particular variable temperature is in response to the difference between the second fixed temperature and the particular variable temperature satisfying a temperature difference threshold (2.1 Ladder selection).
Regarding claim 6, Vousden teaches:
The method of claim 2, wherein adjusting the number of replicas based on the difference between the second fixed temperature and the particular variable temperature includes: determining, based on the difference between the second fixed temperature and the particular variable temperature, a particular swap acceptance probability with respect to a particular swap between a first replica that corresponds to the particular variable temperature and a second replica that corresponds to the second fixed temperature; and adjusting the number of replicas based on a relationship between the particular swap acceptance probability and the target swap acceptance probability (2.1 Ladder selection, 3 adaptive temperature ladders).
Regarding claim 7, Vousden teaches:
The method of claim 1, wherein obtaining the second fixed temperature includes determining the second fixed temperature based on a relationship between a particular swap acceptance probability and the second fixed temperature (2.1 Ladder selection, 3 adaptive temperature ladders).

Regarding claims 8 – 20, Vousden teaches the limitations of the computer readable media and system claims for performing the process of the associated subject matter as rejected above in the method claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624